DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 7 of applicant argument, applicant argues regarding 35 U.S.C. 101 
“Amended claim 1 recites limitations that cannot be interpreted as being able to be performed in the human mind, or with pen and paper. These limitations explicitly require that the method is implemented by circuits for implementing functions, and these limitations explicitly require the complex data processing amount and the fast data processing speed. Thus, there is no reasonable interpretation of amended claim 1 in which the recited method can be performed solely in the human mind or with pen and paper.” Examiner respectfully disagrees, simply implementing the abstract idea(s) on a circuitry implemented functions which is a hardware/general purpose processor that is running functions (programs/algorithms) is not a practical application. Applicant’s specification discloses that the invention may be implemented by hardware, software, firmware, or a combination thereof, where a hardware/general purpose processor could be used “[0029] ….The functions of the apparatus may be implemented by using hardware or by corresponding software executed by hardware. The hardware or software includes one or more modules corresponding to the functions described above….”, and “[¶ 90] It should be understood various portions of the present application may be implemented by hardware, software, firmware, or a combination thereof. In the above embodiments, multiple steps or methods may be implemented in software or firmware stored in memory and executed by a suitable instruction execution system”. Please see detailed rejection below.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/02/2020, 11/04/2020, 03/05/2021, 05/19/2021 and 01/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8 are directed to a method of navigation (i.e., a process). Claims 9-15 are directed to an apparatus for navigation (i.e., a machine). Claims 16-20 are directed to storage media for navigation system (i.e., a manufacture). Therefore, claims 1-20 are within at least one of the four statutory categories. (Step 1: yes )
Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1, 9, and 16 include limitations that recite an abstract idea. Claims 1, 9, and 16 includes “detect whether an obstacle is in a front area of a driverless vehicle in a driving process of the driverless vehicle” and “re-plans a navigation route according to the road on which the obstacle is located”.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “detecting” in the context of this claim encompasses the user visually detecting the obstacle using human vision. Similarly, the limitation of “re-plan”…navigation route according to road obstacle in the context of this claim encompasses the user mentally recalculating a bypass or detour route. Accordingly, the claim recites at least one abstract idea.
Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are “implemented by circuit for implementing functions” which is a hardware/general purpose processor that is running functions (programs/algorithms) “one or more processors; and a storage device”, “generate, by the driverless vehicle,  a blacklist… by mapping the obstacle into a road through a blacklist generation strategy” and “report the blacklist…”. For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of causing a processor to perform the “detect” and “re-plan” steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). In particular, the processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sensing information and calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “generate, by the driverless vehicle,  a blacklist… by mapping the obstacle into a road through a blacklist generation strategy” step is recited at a high-level of generality (manipulating data) such that it amounts to mere instructions to apply an exception in the field of navigation device. Similarly, the report step is recited at a high-level of generality (i.e., as a data entry/gathering means) such that it amounts to mere post solution activities (MPEP § 2106.05).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B of the Revised Guidance, representative independent claim 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the detecting… and re-plan… amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The “generate” step is recited at a high-level of generality (data gathering) such that it amounts to mere instructions to apply an exception in the field of navigation device. Similarly, the report step is recited at a high-level of generality (i.e., as a data entry/gathering means) such that it amounts to mere post solution activities (MPEP § 2106.05).Hence, the claims1, 9, and 16 are not patent eligible.

Dependent Claims 2-8, 10-15 and 17-20
Step 1: Claims 2-8 are dependent of claim 1 which is a method   (thus the claims are to a process  Step 1: yes); claims 10-15 are dependent of claim 9 which is an apparatus  (thus the claims are to an apparatus  Step 1: yes); and 17-20 are dependent of claim 16 which is a readable media  (thus the claims are to a manufacture  Step 1: yes). 
Step 2A Prong One: Claims 2-8, 10-15 and 17-20, the claims recite the limitation of “detecting ..” in (Claims 2, 10 and 17), “detecting …. Stationary…….determining ….enable to bypass”, and “detecting …. Stationary…….determining ….unable to bypass” in (claims 3, 11 and 18); “determining … is located” and “generating the blacklist associated …..local area” in (claims 4-6, 12-13 and 19).  These claims recite an abstract idea which is directed to mental process. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application. The “generate” step is recited at a high-level of generality (data gathering) such that it amounts to mere instructions to apply an exception in the field of navigation device.
Step 2B: the claims 2-8, 10-15 and 17-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
Therefore, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Creusot US20170242436 in view of Upparapalli US6362751.
9.	Regarding claims 1, 10, and 16, Creusot discloses a blacklist-based re-navigation apparatus, implemented by circuits for implementing functions with processor/memory ([¶0006, 0028]), a non-transitory computer-readable storage medium, implemented by circuits for implementing functions (¶0028)  and a blacklist-based re-navigation method comprising: 
detecting whether an obstacle (determine presence of obstacle such as construction-related objects 270/construction zone 200, see at least [¶0047]) is in a front area (see fig. 4 and [¶0045-0047]: vehicle's environment received from sensor corresponds to the front area) of a driverless vehicle in a driving process (while driving roadway 211, [¶0046] and fig. 4) of the autonomous vehicle (10); 
- if an obstacle (construction-related objects 270/construction zone 200) is detected in the front area ([¶0045-0048], generating a blacklist ([¶0056]: black-listing closed route… [¶0057]: route 223 tag and blacklisted for future routes corresponds to generating a blacklist) associated with the obstacle by mapping the obstacle into a road through a blacklist generation strategy (270/200 see at least [¶ 056-057]), wherein the blacklist comprises a road (affected roadway 213 or route 223, where the vehicle blacklisted the road where the detected obstacle, that means the system use a strategy to map the obstacle in to road to blacklist the road see at least [¶56-57]) on which the obstacle is located (where the position of obstacle 270 is used to determine a blacklist of the road segment when the road segment is blocked and then the autonomous tag the road as blacklisted road for the future travel (see at least [¶ 045-048 & 056-057]) and 

- reporting, by the driverless vehicle, the blacklist to a navigation system {¶0056: “The nature and position of the construction-related objects 270 relative to the roadway lanes are used to determine various configurations of temporary traffic occlusion, including, without limitation… Road blocked (e.g., no other lanes are available on the road, leading to a black-listing of the segment of road for use in subsequent route guidance…” that means  position of obstacle 270 is used to determine a blacklist of the road segment when the road segment is blocked; ¶0057: “information regarding the nature of construction zone 200 is transmitted to an external server (e.g., route database server 53 in FIG. 2) and then propagated to other modules within the vehicle to generate peripheral behaviors such as reducing speed, preventive calls to a remote expert, warning the passenger, and/or the like.…” that means, information (i.e. blockage cause by construction, which is the black-list) is reported to server 53 of system 52 + vehicle modules (which is the navigation system)), wherein the navigation system re-plans a navigation route according to the road on which the obstacle is located {¶0058: “Finally, at 707, vehicle 10 (and/or another vehicle) receives alternate route information associated with the destination, avoiding route segments affected by the travel-impacting construction zone 200. In FIG. 4, for example, this results in a new route that does not include route segment 223”… that means a new/alternate route is re-plan to avoid the route segment with the obstacle/construction; also see ¶0046 and fig. 4 for alternate road segment 222).

Creusot  does not explicitly disclose generating by the driverless vehicle a blacklist.
Shall be noted that Creusot discloses an autonomous vehicle detects obstacle in route and black list the route that is associated with the obstacle see at least [¶ 45-48, 56-57].

However, Upparapalli is directed to navigation system with a route exclusion list. Upparapalli discloses a vehicle comprises a navigation system includes a route exclusion list system 48 that generate a route exclusion list /black list , where the route exclusion comprises the route associated with a construction zone/obstacle, that means the system generate the blacklist associated with the construction zone/obstacle by mapping the obstacle  into the road  (see at least col. 2, line 55 – col.3 lines 17, col. 3, lines 38-51, col. 4, lines 37-45 and  Fig. 1-3).  Therefore, from the teaching of Upparapalli, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Creusot to use the technique of generating the blacklist associated with obstacle by mapping the obstacle into the road similar to that of the teaching of Upparapalli in order to enhance the safety and  save energy. 
10.	Regarding claims 2, 10, and 17, Creusot and Upparapalli in combination disclose the method, apparatus, and storage media according to claims 1, 10, and 16 as discussed above. Additionally, Creusot further discloses wherein the detecting whether the obstacle (determine presence of obstacle such as construction-related objects 270/construction zone 200, [¶0047]) is in the front area (see fig. 4 and [¶0045-0047]: vehicle's environment received from sensor corresponds to the front area) of the driverless vehicle (autonomous vehicle 10) in the driving process (while driving roadway 211, [¶0046] and fig. 4) of the driverless vehicle (10); comprises: detecting whether the obstacle is in the front area by a sensing device (sensor system 28, ¶0028) provided on the driverless vehicle ([¶0026]: “The sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment and/or the interior environment of the autonomous vehicle 10. The sensing devices 40 a-40 n might include, but are not limited to, radars, lidars, global positioning systems, optical cameras, thermal cameras, ultrasonic sensors, and/or other sensors…” also see [¶0045 & 0055]: “sensor data relating to vehicle’s environment”).

11.	Regarding claims 3, 13, and 18, Creusot and Upparapalli in combination disclose the method, apparatus, and storage media according to claims 1, 10, and 16 as discussed above. Additionally, Creusot further discloses wherein the detecting whether the obstacle (determine presence of obstacle such as construction-related objects 270/construction zone 200, [¶0047]) is in the front area (see fig. 4 and ]¶0045-0047]: vehicle's environment received from sensor corresponds to the front area) of the driverless vehicle (autonomous vehicle 10) in the driving process (while driving roadway 211, [¶0046] and fig. 4) of the driverless vehicle (10) comprises: 
if a blockage ([¶0056]: when determination that construction object 270 is a road blocked (e.g., no other lanes are available on the road, leading to a black-listing of the segment of road for use in subsequent route guidance)) is found in the front area (vehicle's environment), detecting whether the blockage is in a stationary state ([¶0048-0049]: stationary state is determined construction related objects 270 is a stationary objects such as traffic cones 274; one or more traffic barriers 273; one or more traffic barrels 272; signage typically associated with construction, such as a temporary construction sign 276 or a hand-held “slow” sign 277; a helmet 279 and/or reflective vest 278 as might be worn by a construction worker; road construction equipment 275; and/or one or more arrow board trailers 271) and determining whether the driverless vehicle is enabled to bypass the blockage (a determination for road blocked is selected from other determination such as “None (e.g., the objects are not on the road, but are located on a sidewalk or are associated with building construction), Partial (a portion, but not all, of a lane is occluded, allowing the car to nudge around the obstacle by using available free-space…”) and 
if it is detected that the blockage is in a stationary state and it is determined that the driverless vehicle is unable to bypass the blockage, determining the blockage as the obstacle (when no other lanes are available due to blocked road and a determination to select alternate route segment 222 instead of route 223 is made; see at least [¶0055-0057, & 0046-0048], and fig. 4).

12.	Regarding claims 4-6, 12-13, and 19, Creusot and Upparapalli in combination disclose the method, apparatus, and storage media according to claims 1, 10, and 16 as discussed above. Additionally, Creusot further discloses wherein if the obstacle (construction-related objects 270/construction zone 200) is detected in the front area ([¶0045-0048]: “receives sensor data 302 relating to the vehicle's environment… produces an output 304 indicative of whether travel-impacting construction zone is present… i.e., the planned path of vehicle 10 originally includes turning left at the upcoming intersection, rather than continuing straight toward road segment 222 (roadway 212)…”) , generating a blacklist (black-listing, [¶0056-0057]) associated with the obstacle comprises: 
- if the obstacle (construction-related objects 270/construction zone 200) is detected in the front area (vehicle's environment), determining the road on which the obstacle is located ([¶0048]:If it is determined that construction zone 200 is likely to impact travel of vehicle 10, information related to construction zone 200 is related to an external server (e.g., database 53), which then provides to vehicle 10 information regarding an alternate route… for example, the alternate route might include replacing route segment 223 with route segment 222 in order to reach the desired destination (not illustrated), thereby avoiding the travel-impacting construction zone 20…” meaning that the location of the obstacle is determined in order to bypass the construction obstacle), and generating the blacklist associated with the obstacle at a local area of the road on which the obstacle is located ([¶0056-0057]: the geographical location of zone 200 (e.g., latitude, longitude, etc.) in route segment 223 which is considered a local area… is transmitted to a server, tag with blocked state… and black-listed from future routes).

13.	Regarding claims 7-8, 14-15, and 20, Creusot and Upparapalli in combination disclose the method, apparatus, and storage media according to claims 1, 10, and 16 as discussed above. Additionally, Creusot further discloses wherein the blacklist (black-list due to blockage, [¶0056-0057]) further comprises a lane on which the obstacle is located (“per [¶0056-0057]: no other lanes are available on the road”…that means all lanes are black-listed).
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667